TOM GRAY, Chief Justice,
concurring.
In this proceeding, the appellant, Randal, had a number of attorneys. The divorce proceedings dragged out almost four years. An agreement regarding a trial date was included in a scheduling order. But the trial court then moved up the date scheduled for trial and also allowed Randal’s lawyer to withdraw. The record would support a characterization that Randal was a difficult client. It would also support a characterization that this was a complicated case in which Randal needed counsel that had more than six days to prepare.
I have no problem-with a difficult client suffering the consequences of his actions. But a difficult client’s legal position should not be made impossible by allowing, over the client’s objection, the late withdrawal of an attorney (after a trial has been scheduled by agreement and then moved up) and not also establishing a new schedule that will allow the client to obtain and give new counsel time to prepare and present a complicated case.
Whether it was in the agreed scheduling order, or in the hearing on the motion for withdrawal, or in the order granting the withdrawal, it should have been made clear that further delay for any reason would not be tolerated by the court. There has to be an ending. But, when the time for an ending is determined, it should be clearly communicated to the parties.
This proceeding had been pending four years. Where was the harm in a one month continuance? There were no children. This was all about the division of property. The harm in having to proceed with only six days of preparation in a case that took four years to develop is almost inescapable.
But with only six days to prepare, notwithstanding other demands on her time, new counsel for Randal prepared and presented a complex case and obtained a result that would be difficult to have obtained even with additional time to prepare for trial. The overall result of the characterization and division of property does not appear to have been adversely impacted by the limited time to prepare -for. trial. If there had been, more time to prepare, possibly a better showing of the separate character of Ram Fence Company could have been made. However, as the Court notes, the characterization of the company as community property rather than as separate property does not render the division of the community estate an abuse of dis*768cretion; and the client obtained what was arguably separate property in the division. Thus, because trial counsel was able to overcome the trial court’s error in failing to grant a continuance, the error is harmless. Accordingly, I join the Court’s judgment.